ORDER

PER CURIAM.
Appellant, Donald W. Fogle (“defendant”), appeals the judgment of conviction of the Circuit Court of Marion County entered after a jury convicted defendant of rape, RSMo § 566.030 (RSMo Cum.Supp.1991). Defendant also appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error of law was committed by the trial court. We further find the findings and conclusions of the motion court are not clearly erroneous. As no jurisprudential purpose would be served by a written opinion, we affirm the judgments of the trial and motion courts pursuant to Rules 30.25(b) and 84.16(b). A memorandum explaining the reasons for our decision is provided solely for the parties involved.